Citation Nr: 1039972	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim seeking service connection for low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from December 1975 to April 
1976 and from December 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Regional Office 
(RO) in Winston-Salem, North Carolina. 

In May 2010, the Board remanded the claim to the RO so the 
Veteran could be afforded a Board videoconference hearing.   

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In an August 2010 letter, the RO informed the Veteran that his 
Board videoconference hearing was scheduled for September 10, 
2010, at the RO.  A subsequent notation by the Board member 
assigned to conduct videoconference hearings at the RO on 
September 30, 2010, indicates that the Veteran was a "no show, 
09/30/2010."   The Board notes that the record contains no 
indication that the Veteran was notified that a Board hearing had 
actually been scheduled on September 30, 2010, rather than on 
September 10, 2010, as indicated by the August 2010 letter.  38 
C.F.R. § 20.700(b) (2010).   Accordingly, to ensure that the 
Veteran is afforded appropriate due process, and because Board 
videoconference hearings are scheduled by the RO, the case must 
again be remanded to afford the Veteran a Board videoconference 
hearing.   38 C.F.R. § 20.700(a) (2010). 



Accordingly, the case is REMANDED for the following action:
  
The Veteran should be scheduled for a 
videoconference hearing at the RO before a 
Veterans Law Judge.  He should be notified of 
the date, time, and location of the hearing 
in accordance with 38 C.F.R. § 20.7004(b) 
(2010).  A copy of this notice letter should 
be associated with the claims file.  If, for 
whatever reason, the Veteran changes his mind 
and elects not to have a hearing, or fails to 
report for his hearing on the date scheduled, 
this information should also be documented in 
the claims file.

Thereafter, if indicated, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

